UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1758


In re: CORNELIUS ALVIN NOBLES,

                Petitioner.



                 On Petition for Writ of Mandamus.
                         (5:15-hc-02129-FL)


Submitted:   October 15, 2015               Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Cornelius Alvin Nobles, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Cornelius Alvin Nobles petitions for a writ of mandamus

seeking    an   order    directing    the      district   court      to    vacate   his

state   convictions       for    first-degree     murder       and   six   counts    of

discharging a firearm onto occupied property and to order his

unconditional release from prison.                We conclude that Nobles is

not entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).            Further, mandamus relief is available

only when: (1) the petitioner has a “clear and indisputable”

right to the relief sought and (2) there are no other means by

which the relief sought could be granted.                      Moussaoui, 333 F.3d

at 517.     We conclude that Nobles has failed to satisfy either

requirement.

     Accordingly, although we grant leave to proceed in forma

pauperis, we deny Nobles’ petition for a writ of mandamus.                          We

dispense    with      oral      argument    because      the     facts     and   legal

contentions     are     adequately    presented     in    the    materials       before

this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                           2